Title: From Thomas Jefferson to William Preston, 21 March 1780
From: Jefferson, Thomas
To: Preston, William



Sir
Williamsburg Mar. 21. 1780.

I am sorry to hear that there are persons in your quarters so far discontented with the present government as to combine with it’s enemies to destroy it. I trust they have no greivance but what we all feel in common, as being forced on us by those to whom they would now join themselves. Had any such grievances existed complaint and refusal of redress should have preceded violence. The measures they are now taking expose them to the pains of the law, to which it is our business to deliver them. We must therefore avoid any irregularity which might give them legal means of withdrawing themselves from punishment. I approve much of your most active endeavors to apprehend the guilty and put them into a course of trial. The carrying them out of the county before an examining court is had on them, if their safe custody requires it must be yeilded to: but if they can be kept safely without it, I should rather approve it. I suppose this may be done by strong guards of militia, which must be summoned, and subsisted and paid at the public expence. You seem to expect that writings may be found about them which will convict them of treason. Should your evidence however not be such as the law requires in cases of treason where the punishment is capital, perhaps it may be sufficient to convict them of a misprision of treason which is punishable by fine and imprisonment at the pleasure of the court. I suggest this to you that you may not suppose them absolutely cleared if the evidence will not support the charge of treason.
I think it necessary that you should take the most immediate measures for protecting the lead mines. For this I know none so likely to be effectual as your calling on a sufficient number of the newly recruited soldiers (no matter for what service engaged) from the counties round about, which you are hereby authorized to do, rendezvousing them at the lead mines and putting into their hands the arms taken from the malcontents. The commissary in that department will subsist them. Should you find it necessary a guard of militia must be called on in the mean time. Harrassing the militia however is what I would wish to avoid if possible. By the time these new recruits are wanted to join their corps I am in hopes the danger with you will be over.
Nothing which I have heard gives me reason to fear any disturbance in your quarter with the Indians. Colo. Clarke will be employed this summer in preserving peace with them. He will aid you if called on either in the case of invasion or insurrection. Should the Indians molest you, your militia must be embodied according to the invasion law, till Colo. Clarke can go to your assistance. I am Sir with great respect your most obedt. humble servt.,

Th: Jefferson

